D. Lisa CLOVER, Plaintiff-Appellee,

                                                    v.

                       TOTAL SYSTEM SERVICES, INC., Defendant-Appellant.

                                              No. 97-9229.

                                     United States Court of Appeals,

                                            Eleventh Circuit.

                                             April 15, 1999.

Appeal from the United States District Court for the Middle District of Georgia (No. 4:96-Cv-5-DF), Duross
Fitzpatrick, Judge.

Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.

        ORDER:

        The opinion in the above-styled case, which is currently published at 157 F.3d 824 (11th Cir.1998),

is VACATED, and the case is resubmitted to the court for a decision.